DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed on 11/05/2021. After entry of this amendment, claims 1-3, 5-8, 10, 14-17, 19-21, and 23 are currently pending in this Application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,919,398 to Born et al. (hereinafter Born) in view of U.S. Patent Application Publication No. 2013/0000518 to Raper et al. (hereinafter Raper).

With respect to claim 1, Born teaches a coating composition comprising fillers having a bimodal particle size distribution wherein one particle size range (A) has a mean particle diameter of at least 5 microns (i.e. renders obvious the claimed particle size for the first inorganic particulate mineral filler) and another particle size range (B) which has a mean particle size of at most 3 microns (i.e. renders obvious the claimed particle size of the second inorganic particulate mineral filler) (Born, abstract, col. 1, lines 45-60; col. 3, lines 27-30 and 44-46). Born, also, teaches that the fillers may be inorganic and hydrophobized (Born, col. 4, lines 28-31). Considering the fact that Born recognizes that filler used in coating compositions are of inorganic material and are hydrophobized, it is taken that the bimodal particle size distribution disclosed for fillers used in coating compositions may also have the specific bimodal size ranges disclosed
in the abstract and column 1 of said reference. Born, additionally, recognizes calcium carbonate as an inorganic filler (Born, col. 4, line 58). The disclosure of “at least 5 microns” is taken overlap the claimed range of 10-40 microns and the disclosure of “at most 3 microns” is taken to overlap the claimed range of 1-5 microns. MPEP 2144.05 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although Born teaches hydrophobized inorganic filler, said reference does not expressly and/or literally disclose how such fillers are hydrophobized, and specifically, said reference does not expressly disclose that fatty acids have been known to treat fillers such as calcium carbonate to make them hydrophobized.
Nevertheless, hydrophobizing calcium carbonate using a fatty acid such as stearic acid has been known in the art and to a person having ordinary skill in the art before the effective filing date of the claimed invention as that taught by Raper, drawn to paint, i.e. coating composition comprising hydrophobized mineral fillers such as hydrophobized calcium carbonate in order to improve the scrub resistance and/or stain resistance of the dry paint film (Raper, abstract, [0008], [0029], [0032]). Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Born with the teachings of Raper in order to treat and hydrophobize the calcium carbonate of Born with fatty acids such as stearic acid as that taught by Raper motivated by the fact that doing so would improve the scrub resistance and/or stain resistance of the dry paint film as that taught by Raper. It is
important to note that the fact that Born teaches and recognizes the use of hydrophobized calcium carbonate would render it obvious to use any and all compound known to hydrophobize calcium carbonate filler, and therefore, it would be well within 
Born teaches the weight ratio of A to B is 0.01:1 to 12:1 (Born, abstract; col. 1, lines 45-60) which overlaps with the claimed blend ratio of 70:30 to 60:40. Considering the fact that Born recognizes the hdrophobization of inorganic fillers having bimodal particle size distribution, it is taken that it is within the teachings of the reference to have both particle sizes of the bimodal particle size distribution being hydrophobized. It should be noted that the disclosure of column 4, lines 56-60 is taken to be only one embodiment of the reference. Furthermore, as noted above, the hydrophobization of the mineral filler, i.e. both particle size ranges, is rendered obvious due to the benefits that hydrophobized mineral filler imparts on a paint or coating composition.
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although Born is drawn to coating compositions which are applied onto facades and other parts of buildings, i.e. covers products, and Raper is drawn to water-based paint or coating composition, the statement of “for use in covering products” is an intended use statement in the preamble, and MPEP 2111.02 states “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the 
The statement in the preamble does not result in any structural difference between the claimed invention and the prior art.

With respect to claims 2, 3, and 5, it should be noted that considering the fact that the combination of Born in view of Raper renders the claimed “mineral filler composition” of claim 1 obvious, specifically, with respect to a first particular inorganic filler and a second particular inorganic filler and their respective particle size, as well as being hydrophobized by a fatty acid, it is taken that the claimed characteristic of this composition/material having a lower oil absorption relative to a mineral filler composition that does not include a hydrophobic inorganic particulate filler, or having at least a 20 percent lower oil absorption relative to a mineral filler composition that does not include a hydrophobic inorganic particulate filler, or having at least 40 percent lower oil absorption relative to a mineral filler composition that does not include a hydrophobic inorganic particulate filler, is rendered obvious. This is especially in light of the fact that substantially similar compositions cannot have mutually exclusive characteristics.

With respect to claim 6, 7, 8, and 10, an oil absorption ranging from 9-16, 9-15, 9-14, or 9-11 grams or oil per 100 grams of the mineral filler composition, or one ranging from 9 to 15 grams of oil per 100 grams of the mineral filler composition, or 11 grams of oil per 100 grams of the mineral filler composition are expected to follow from the composition of Born in view of Raper motivated by the fact that the combination of 

With respect to claim 15, Born teaches an embodiment in which particle size range A may be calcium carbonate with particle size range B being a different kind of filler (Born, col. 4, lines 57-60), but Born, additionally, teaches that the fillers with at least bimodal particle size distribution may be a unitary filler of different particle sizes or the fillers may each be formed by a plurality of different kinds of filler (Born, col. 4, lines 48-56). Thus, it would be evidenced that the filler of both bimodal particle size distribution can be calcium carbonate.

With respect to claim 16, the combination of Born in view of Raper renders claim 16 obvious; in particular, Raper teaches the use of GCC or ground calcium carbonate from limestone sources such as marble, limestone, dolomite, chalk and reef limestone (Raper, [0029], [0034]), and as a result, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified
Born with the teachings of Raper in order to utilize ground calcium carbonate as the mineral filler motivated by the fact that ground calcium carbonate has been known to be used as a mineral fillers in coating compositions as that taught by Raper.

With respect to claim 17, the combination of Born in view of Raper renders claim 17 obvious; in particular, as detailed out in the rejection of claim 1, it was rendered 

With respect to claims 19 and 20, Born teaches particle size range A of “at least 5 microns”, and this range overlaps with the claimed range of 20-40 and 30-40 microns. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” /n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,919,398 to Born et al. (hereinafter Born).

With respect to claim 21, Born teaches a coating composition comprising fillers having a bimodal particle size distribution wherein one particle size range (A) has a
mean particle diameter of at least 5 microns (i.e. renders obvious the claimed particle size for the first inorganic particulate mineral filler) and another particle size range (B) which has a mean particle size of at most 3 microns (i.e. renders obvious the claimed particle size of the second inorganic particulate mineral filler) (Born, abstract, col. 1, lines 45-60; col. 3, lines 27-30 and 44-46). Born, also, teaches that the fillers may be inorganic and hydrophobized (Born, col. 4, lines 28-31). Considering the fact that Born In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Born teaches the weight ratio of A to B is 0.01:1 to 12:1 (Born, abstract; col. 1, lines 45-60) which overlaps with the claimed blend ratio of 70:30 to 60:40. Considering the fact that Born recognizes the hdrophobization of inorganic fillers having bimodal particle size distribution, it is taken that it is within the teachings of the reference to have both particle sizes of the bimodal particle size distribution being hydrophobized. It should be noted that the disclosure of column 4, lines 56-60 is taken to be only one embodiment of the reference. Furthermore, as noted above, the hydrophobization of the mineral filler, i.e. both particle size ranges, is rendered obvious due to the benefits that hydrophobized mineral filler imparts on a paint or coating composition.
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” /n re 
Although Born is drawn to coating compositions which are applied onto facades and other parts of buildings, i.e. covers products, the statement of “for use in covering products” is an intended use statement in the preamble, and MPEP 2111.02 states “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim’. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
The statement in the preamble does not result in any structural difference between the claimed invention and the prior art.

With respect to claim 23, Born teaches a coating composition comprising fillers having a bimodal particle size distribution wherein one particle size range (A) has a mean particle diameter of at least 5 microns (i.e. renders obvious the claimed particle size for the first inorganic particulate mineral filler) and another particle size range (B) which has a mean particle size of at most 3 microns (Born, abstract, col. 1, lines 45-60; col. 3, lines 27-30 and 44-46). The disclosure of Born on particle size of B of at most 3 microns renders obvious the claimed range of 1 to 3 microns.

Response to Arguments
11/05/2021 have been fully considered but they are not persuasive.
Applicant has argued that the specifically claimed ratio of 70:30 to 60:40 provides for a lower oil absorption relative to ratios below or above this range, and has argued that Born’s disclosure of a weight ratio of A to B of 0.01:1 to 12:1, although overlapping, does not recognize the unique benefits associated with the Applicant’s claims (Remarks, pages 6 and 7). Applicant has argued that the oil absorption of a filler material correlates directly with resin demand of the filler material, and result in a reduction in costs of the overall composition (Remarks, page 7). Applicant has, also, argued that Figure 4 and Table 1 demonstrate criticality of the Applicant’s claimed range of 70:30 to 60:40 (Remarks, page 7). 
The examiner, respectfully, submits that Table 1 and Figure 4 are not seen to demonstrate criticality for the claimed blend ratio range of 70:30 to 60:40 because Table 1 and Figure 4 are not found commensurate in scope with the claims. This is because 1) the second inorganic particulate mineral filler of Table 1 has been treated with stearic acid, but the claims are drawn to the use of “fatty acids, salts thereof, esters thereof, silicone oil, silane, and/or siloxane”, 2) Table 1, and as a result Figure 4, are drawn to the use of first inorganic particulate mineral filler having a size of only 20 microns; whereas, the claims are drawn to a particle size range of 10 to 40 microns, 3) Table 1, and as a result Figure 4, are drawn to the use of second inorganic particulate mineral filler having a size of only 3 microns; whereas, the claims are drawn to a particle size range of 1 to 5 microns. A criticality of the claimed ranges cannot be established by showing experimental result for only one value within the range. 4) The claims recite the broad limitation of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731